Citation Nr: 0836754	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  02-01 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a surgical scar on 
the abdomen. 

2.  Entitlement to service connection for organic stomach 
disorder, to include residuals of surgery (other than 
scarring).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the veteran's VA claims file was 
misplaced during the pendency of this appeal, and the Board 
has before it a reconstructed file.  Additionally, military 
records from the veteran's period of active duty are limited 
as it appears that they were destroyed in an accidental fire 
at the National Personnel Records Center. 

According to a January 2002 statement of the case, the 
veteran's claim was previously denied in June 1989.  As the 
veteran's claims file has been lost during the pendency of 
this appeal, it is impossible for the Board to determine what 
evidence was of record at the time of the last final denial 
of the veteran's claim.  As such, the Board will consider the 
veteran's claims on the merits.   

The Board remanded this claim in November 2003.  In March 
2007, the Appeals Management Center issued a supplemental 
statement of the case and returned the case to the Board.  
The case was again remanded by the Board for additional 
development in August 2007.  The case has now been returned 
to the Board.  

As is reflected on the cover page, the Board has split the 
issue certified on appeal into two issues to better reflect 
the veteran's contentions.


FINDINGS OF FACT

1.  Competent evidence supports a finding that it is as 
likely as not that the veteran has a surgical scar on the 
abdomen as a result of his service.  

2.  An organic stomach disorder is not shown causally related 
to the veteran's service.  Peptic ulcers are not shown 
manifest to a compensable degree within one year after the 
veteran's separation from service.  No postoperative stomach 
residuals (other than the scarring) have been clinically 
established.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, a surgical scar on the abdomen was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  An organic stomach disorder was not incurred in or 
aggravated by service and peptic ulcers may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  After the initial AOJ decision, the veteran was 
sent another notification letter in October 2007 that again 
fully informed him of all three notice elements.  This letter 
also provided notification about degrees of disability and 
effective dates.   

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the veteran was 
given proper notice as to degrees of disability and effective 
dates in a May 2006 letter (this information was also 
provided in a March 2007 supplemental statement of the case 
and an October 2007 letter).  The claim was readjudicated 
after the May 2006 notice letter when a supplemental 
statement of the case was issued in March 2007.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, copies of photographs, morning reports, private 
medical records, and VA treatment records.  As noted above, 
it appears that the veteran's service records were destroyed 
in an accidental fire at the National Personnel Records 
Center.  Additionally, the veteran's claims file was lost and 
then rebuilt to the extent possible.  VA has made requests 
for records from private medical professionals, VA 
facilities, the Social Security Administration, and the 
National Personnel Records Center (NPRC).  The veteran has 
been asked to submit and reportedly has submitted all the 
evidence he has in his possession.  In connection with these 
claims a VA examination was provided and a medical opinion 
obtained.  

After the veteran's April 2008 VA examination, in an August 
2008 statement, he indicated that the VA examiner had not 
provided the opinions requested by the Board in its August 
2007 remand.  In that remand, the Board requested that the 
examiner offer an opinion as to the etiology of the veteran's 
abdominal scar.  If the examiner was of the opinion that the 
scar was as likely as not the result of an in-service 
surgery, the examiner was asked to render additional 
opinions.  As discussed below, the examiner did comment on 
the etiology of the abdominal scar; however, he indicated 
that etiology was unknown.  As the examiner did not opine 
that the scar was as likely as not the result of in-service 
surgery, additional opinions were not needed.  Thus, the 
Board finds, especially if view of the action taken herein, 
that substantial compliance with the remand instructions has 
been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (no violation when the examiner made ultimate 
determination required by Board's remand, because such 
determination "more than substantially complied with the 
Board's remand order"), aff'd sub nom. Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); Evans v. West, 12 Vet. 
App. 22, 31 (1998).

The Board also notes that the May 2004 VA opinion and April 
2008 VA examination report are adequate for purposes of this 
claim.  The available relevant history, while limited, was 
taken into account by both medical professionals when 
rendering their respective opinions.  Additionally, it is not 
shown that either report was in some way incorrectly 
prepared.  There are other pertinent records on file and they 
are consistent with the reports (e.g., as noted in the May 
2004 medical opinion, an August 1999 abdominal and pelvic CT 
(computed tomography scan) was read as normal).  

When considering that the veteran's abdominal scar is a 
result of his service, as is being held in this decision, 
further examination regarding the etiology of any current 
organic stomach disorder is still not needed.  Reasonable 
efforts have been made to determine what procedure caused the 
veteran's abdominal scar.  The fruits of these efforts have 
led to an uncertainty as to the etiology of the scar, other 
than that it is surgical; however, medical professionals have 
opined that the scar is not the result of any stomach surgery 
or surgery for peptic ulcer disease.  Because it is unknown 
what the veteran's surgery was for, at this point there is no 
question left for a medical professional to be asked other 
than one of pure speculation.  The Board sees no reason to 
ask a medical professional to opine as to whether the 
underlying cause for an unknown surgery is related to the 
veteran's current complaints.    

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II. Service Connection

The veteran asserts that he has an organic stomach disorder 
as a result of his active military service.  He also reports 
that he had surgery performed during his military service, 
possibly for peptic ulcers, and has a residual scar from that 
surgery.  

Relevant Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as peptic ulcers, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Facts and Analysis

Initially, the Board wishes to make it clear that it 
understands the Court has held that in cases where records 
once in the hands of the Government are missing the Board has 
a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis herein has been undertaken with this 
heightened duty in mind.
	
The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The veteran contends that he was an in patient at a hospital 
in Germany for 90 days sometime in 1953 after having stomach 
surgery.  In support of this contention he has submitted 
copies of morning reports he obtained from NPRC.  These 
reports include a December 1, 1953 morning report from the 
320th General Hospital in Landstuhl, Germany.  The report 
seems to indicate that the veteran was being returned to his 
parent organization that day and that the date of his first 
hospital admission was October 9, 1953.  The veteran has also 
submitted what appear to be photocopies of photographs of 
people in a hospital that he relays are pictures of fellow 
soldiers and nurses who were at the hospital with him.  The 
veteran reports that he has had stomach problems since this 
first reported onset on active duty.  He also states that the 
scar he has on his abdomen is a result of an in-service 
surgery.      

In July 1988 the veteran complained that his stomach bothered 
him; a week prior he had reported gagging in his throat.  VA 
and private treatment records also show treatment for peptic 
stricture status post successful dilations (February 1999), 
gastrointestinal bleeding following esophageal dilation 
(February 1999), esophageal stricture (March 1999), abdominal 
pain with anorexia and mild weight loss (August 1999; it was 
noted that peptic ulcer disease was very unlikely), dysphagia 
and odynopagia with a history of a esophageal stricture 
(March 2001), and gastroesophageal reflux disease with 
stricture (May 2001).  Treatment is shown other than the 
dates listed above; however, none of the medical evidence 
shows a continuing organic stomach disorder since service and 
there are no medical records in the file from any time prior 
to 1988.   

According to a January 2002 statement of the case, the 
veteran's claim for service connection for an organic stomach 
condition was previously denied in a June 1989 rating 
decision after attempts to obtain service treatment records 
were unsuccessful.  According to the statement of the case, 
VA examination and treatment records from around 1989 did not 
establish the existence of an organic stomach condition.

In May 2004, a VA physician was asked to review the veteran's 
claims file and offer opinions as to the nature and etiology 
of any residuals of stomach ulcer surgery, the veteran's 
abdominal scar, and any current stomach disorder.  The 
physician noted that two endoscopies and an upper 
gastrointestinal series did not show any evidence of prior 
peptic ulcer surgery, and that an abdominal and pelvic 
computed tomography showed no abnormalities.  The examiner 
opined that "no evidence has been presented that the patient 
developed a 'stomach disorder' during his service."  

In June 2004, after a gastrointestinal follow up appointment 
a different VA physician opined that the veteran's abdominal 
scar was "likely due to bladder surgery rather than stomach 
surgery - urology may be able to comment better."  

The veteran was afforded a VA examination in April 2008.  At 
that examination the veteran reported that he underwent some 
sort of surgery in Germany in the 1950s, for some sort of 
problem with his stomach.  Current symptoms included a tender 
scar and some constipation.  The veteran also had other 
gastrointestinal history of interest in that he had had 
esophageal stricture from gastroesophageal reflux disease, 
for which he was dilated transesophageally in 1999.  The 
veteran had had several esophagogastroduodenoscopies (EGDs) 
as treatment for the estophageal stricture/ gastroesophageal 
reflux disease.  The examiner noted that the EGDs did not 
make any mention of any abnormality in the distal stomach, 
although, in each case, the scope was advanced into at least 
the pyloric area of the stomach.  Barium studies also did not 
mention any abnormalities in the stomach.  A March 2002 
transurethral resection for the prostate was noted by the 
examiner.  The veteran reported no other abdominal surgery.  

Notably, on physical examination the veteran had a 15 cm long 
curved scar which was crescentic in shape and concaving 
upward.  It is in the midline, 3 cm below the umbilicus and 
curves up to be at the same line horizontally with the 
umbilicus.  The scar is about 1 cm in width and there is 
slight atrophy of the skin.  The examiner's diagnosis was 
abdominal scar of undetermined etiology.  The examiner also 
commented that the scar would not be related to the urologic 
procedure performed on the veteran as that procedure was done 
transurethrally.  He also noted that the abdominal scar was 
clearly a surgical scar.  In consultations with several other 
physicians, including a gastroenterologist, none of the 
physicians had seen a scar of this type used for the 
treatment of acid peptic disease or peptic ulcer surgery.  
The examiner stated that the scar could be related to intra-
abdominal surgery but that he could not say for certain 
without resorting to speculation.   

A.  Surgical Scar

The evidence is limited in this case due to no fault of the 
veteran.  The competent medical evidence shows that the 
veteran has a surgical scar on his abdomen.  The veteran 
contends that this is a residual of an in-service surgery.  
The Board has no reason to doubt the sincerity of the 
veteran's statements.  The copies of photographs that appear 
to be taken in a hospital and the morning reports showing 
that the veteran was in fact hospitalized during service seem 
to support the veteran's contention that he had surgery while 
in service.  Moreover, no procedure with surgical entry via 
the abdomen is shown between the veteran's service and his 
claim for service connection.  The Board finds that the above 
cited evidence puts the evidence at least in equipoise.  
Accordingly, with reasonable doubt resolved in favor of the 
veteran, the Board finds that the veteran has a current 
surgical scar on the abdomen as a result of his service and 
service connection is granted.  


B. Organic Stomach Disorder

As noted above, service connection is being awarded for a 
surgical scar on the abdomen.  While the veteran is competent 
to report that his scar is the result of a procedure in 
service, the Board notes that it is not bound by the 
veteran's statements regarding what type of procedure caused 
the scar.  In this case, medical professionals have been 
unable to determine what procedure caused the scar.  The 
available medical evidence and opinions support a finding 
that the procedure was not related to the stomach or for 
peptic ulcer disease.  The abdominal scar is evidence that a 
procedure may have been performed in service but it does not 
show that the veteran had any organic stomach disorder during 
service or that any current stomach complaints are related to 
service.  Other than the scarring, no residuals of any such 
surgery have been identified in any of the medical records.

Currently, the veteran has multiple gastrointestinal 
complaints and diagnoses as discussed above.  When asked to 
review the evidence of record and offer an opinion regarding 
the etiology of any current stomach disorder, in May 2004 a 
VA physician opined that "no evidence has been presented 
that the patient developed a 'stomach disorder' during his 
service."  The physician's rationale included a discussion 
of negative test results in the past (endoscopies, UGI, 
abdominal and pelvic CT).  While the medical evidence during 
and shortly after the veteran's service is lacking in this 
case, none of the more current medical evidence suggests that 
there is a relationship between any current organic stomach 
disorder and the veteran's service.  Continuing treatment for 
an organic stomach disorder since service is not shown.  
Simply put, an organic stomach disorder is not shown causally 
related to the veteran's service and peptic ulcers are not 
shown manifest to a compensable degree within one year after 
the veteran's separation from service.    

While it is unfortunate that more records are not available, 
as noted above the legal standard for proving a claim for 
service connection is not lowered when records are missing.  
See Russo, 9 Vet. App. at 51.  For all the reasons above, the 
preponderance of the competent evidence is against a finding 
of an in-service organic stomach disorder, continuity of 
symptomatology associated with an organic stomach disorder, 
peptic ulcers manifest to a compensable degree within one 
year after separation from service, and a nexus between the 
post-service diagnoses related to the veteran's stomach and 
gastrointestinal tract and service to include whatever 
procedure caused the abdominal scar.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a surgical scar is 
granted.

Entitlement to service connection for organic stomach 
disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


